Citation Nr: 9923597	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-03 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a scar on the top of 
the head, claimed as due to a shrapnel wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  The Board remanded this 
matter to the RO for further development in November 1998.  
The requested development has been completed, and the case 
has been returned to the Board.

The veteran also completed an appeal of the RO's April 1996 
determination that he had not submitted new and material 
evidence to reopen a claim for service connection for a 
shrapnel wound of the left hip.  However, he withdrew this 
issue during his February 1998 VA videoconference hearing.  
See 38 C.F.R. § 20.204 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is competent medical evidence showing that the 
veteran has a left temporal occipital scar, but his reported 
scar on the top of his head, claimed as due to a shrapnel 
wound, has not been shown on examination.


CONCLUSION OF LAW

The veteran did not incur a scar on the top of his head as a 
result of service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a scar on the top of the 
head is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim and that no 
further assistance to him is required to comply with the VA's 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In this case, the Board observes that the veteran's service 
medical records are apparently unavailable.  The RO contacted 
the National Personnel Records Center (NPRC) in November 
1988, but the NPRC indicated that the veteran's records had 
evidently been destroyed in a fire at that facility.  The 
only records that the NPRC could provide were several 
"Morning Reports" from 1945.  The Board also notes that a 
search for records from the Surgeon General's Office, from 
March 1990, yielded negative results.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).

The Board has reviewed the veteran's "Morning Reports" and 
finds that they are negative for any references to the 
veteran's claimed scar.  The first medical evidence 
addressing this disability is the report of the veteran's 
April 1997 VA scars examination.  This report reflects the 
veteran's reported history of sustaining a shrapnel wound 
which penetrated his helmet liner and which entered the top 
of his head in 1944 in Luxembourg.  The examination revealed 
a four to five centimeter well-healed scar in a reverse L 
pattern on the left temporal occipital area on the back of 
the veteran's head.  There was no tenderness at this site, 
and the scar was hidden by the veteran's hair.  In rendering 
a diagnosis, the examiner noted that the veteran did not 
appear to have significant disability related to this scar, 
but he did have difficulty secondary to sequelae of his bomb 
injury.

In an October 1997 statement, the veteran indicated that his 
left temporal occipital scar was incurred after service as a 
result of a work-related injury and that the scar he sought 
service connection for was located on the top of his head.  
He reiterated this contention during his February 1998 VA 
videoconference hearing before the undersigned Board member.  
The Board also observes that the veteran has submitted a lay 
statement from a fellow soldier and service records 
indicating battle participation on the veteran's part during 
service.  See 38 U.S.C.A. § 1154(b) (West 1991); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); see also Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); Caluza v. Brown, 
7 Vet. App. at 507; 38 C.F.R. § 3.304(d) (1998).

Following the Board's November 1998 remand, the veteran 
underwent a VA scars examination in February 1999.  During 
this examination, the veteran asserted that, during service, 
a piece of shrapnel penetrated through his helmet and became 
"engaged" in the scalp.  Upon examination, however, the 
examiner was unable to localize the scar described by the 
veteran.  The examiner noted that, if there in fact was a 
residual scar from the veteran's injury, it was very minimal 
and had blended in well.  There was no tenderness on general 
palpation, and no areas of ulceration or skin breakdown were 
noted.  Additionally, the examiner reported that there was no 
elevation or depression, tissue loss, inflammation, edema, 
keloid formation, disfigurement, or loss of hair.  In 
conclusion, the examiner noted that, despite the fact that 
the veteran had a shrapnel injury to the scalp during 
service, the scar from that injury could not be identified 
upon examination.

In reviewing this case, the Board observes that the examiner 
who conducted the April 1997 VA examination suggested a nexus 
between a left temporal occipital scar and service, but the 
veteran later clarified that it was for a scar on the top of 
his head and not a left temporal occipital scar that he 
sought service connection.  In view of that, the veteran was 
afforded a further VA examination, but the February 1999 
examination report indicates that the veteran's scar was not 
shown upon examination.  As such, while the evidence supports 
the veteran's contention that he sustained a shrapnel injury 
to the top of the head in service, there is no competent 
medical evidence of record indicating that the veteran 
currently has a residual scar related to service.  The only 
evidence suggesting a current scar of service origin is the 
veteran's own lay testimony.  However, the veteran has not 
been shown to possess the medical expertise necessary to 
render a competent opinion regarding a current diagnosis or 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner and unenhanced by any additional medical 
commentary to that effect by the examiner does not constitute 
competent medical evidence).

In short, in the absence of medical evidence showing that the 
veteran's claimed scar on the top of his head in fact exists 
and is related to service, the preponderance of the evidence 
is against his claim for service connection for this 
disability.  Therefore, the veteran's claim for this benefit 
must be denied.  In reaching this determination, the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the veteran's 
claim, this doctrine is not for application in the present 
case.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for a scar on the top of the head, claimed 
as due to a shrapnel wound, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

